DETAILED ACTION 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This application is a continuation of several applications, therefore, the all the claims must supported by the specification originally filed and claims cannot be considered as part of the original disclosure.
Claim 1 recites “wherein each wake time has a duration of at least the number of backoff slots being declared idle by a clear channel assessment mechanism, wherein the clear channel assessment mechanism declares a backoff slot idle based on a sufficient absence of activity or energy on a channel”. There is insufficient support for these claim limitations in the specification.
Independent claim 4 is rejected because it has the same problems as claim 1.
Dependent claims 203 and 5-6 are rejected because each of them has the same problem as the corresponding independent claim.
	For prosecution on merit, the claims will be interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safonov (“normative text for peer power save mode”, IEEE 802.11-08/00091r2, January 2008, NPL item 4 of IDS dated 12/14/2020) in view of Farrag (US 20090103501 A1).
	For claim 1, Safonov discloses a method comprising:
	activating a wakeup schedule at a first station, the wakeup schedule comprising an interval and a number of backoff slots, the wakeup schedule scheduling a start of a wake time at each subsequent interval occurring after activating the wakeup schedule (suggested by “the STA will be in active mode”, 2nd para of Section 7.1.3.1.6;  “A STA may request a peer STA to enable the direct Rx path by sending a TDLS Tx Path Switch Request, indicating a switch to the direct path”, 2nd  paragraph of, page 6 and “When an AC becomes backlogged and no Service Period has occurred for that AC for a period of Peer PSM Indication Window prior to the arrival of the new traffic, the STA in AP mode sends a unicast Peer Traffic Indication frame to the peer STA in client mode, indicating the backlogged AC(s)”, 2nd paragraph of Page 5); 
	entering a sleep state at the first station after an end of one of the wake times and before a start of the subsequent wake time (“When an AC becomes backlogged and no Service Period has occurred for that AC for a period of Peer PSM Indication Window prior to the arrival of the new traffic”, 4th paragraph of Page 5); and 
	entering a wake state at the first station before the start of each wake time (“When an AC becomes backlogged and no Service Period has occurred for that AC for a period of Peer PSM Indication Window prior to the arrival of the new traffic, the STA in AP mode sends a unicast Peer Traffic Indication frame to the peer STA in client mode, indicating the backlogged AC(s)”, 2nd paragraph of Page 5).
(“When no further Data frames will be transmitted over the direct link, the responding STA shall send a TDLS Rx Path Switch Response, echoing the switch to the AP path. The requesting STA may enter a power save mode after receiving the TDLS Rx Path Switch Response”, 1st paragraph, Page 6).
	Safonov is silent but Farrag, in the same field endeavor of Ethernet/IEEE 802.11 wireless network, discloses each wake time has a duration of at least the number of Before transmitting on the channel, CSMA/CA devices ensure that the medium is idle using Clear Channel Assessment (CCA) circuit then each device backs-off from transmission for a duration locally selected from a random Contention Window (CW); the maximum possible duration of this back-off CW is 7 slot-times on first attempt to transmit a packet and grows exponentially on each subsequent retransmission attempt until it reaches 255 slot-times”). OOSA would be motivated to apply the known technique of Farrag to the known method of Safonov to yield predictable results of ensure successful transmission ([0045] “Before transmitting on the channel, CSMA/CA devices ensure that the medium is idle using” CCA) according to MEPE 2143(D)
	Therefore, it would be obvious to one ordinary skilled in the art at the time of invention to apply the teaching of Farrag to the Ethernet network of Safonov for the benefit of fair sharing of common wireless medium ([0045] of Farrag).
	Claim 4 is rejected because it is the station claim that performs the method of claim 1 and has the same subject matter.
	As to claims 2 and 5, Safonov in view of Farrag discloses claims 1 and 4, Safonov further discloses wherein the wakeup schedule further comprises specifying a deactivation count (“The Peer PSM Indication Window value is optionally present in the Peer Traffic Indication frame. The ”, 4th paragraph of Page 5).
	As to claims 3 and 6, Safonov in view of Farrag discloses claims 2 and 5, Safonov further discloses deactivating the wakeup schedule at the first station when no data is transmitted or received during the deactivation count subsequent wake times (“When an AC becomes backlogged and no Service Period has occurred for that AC for a period of Peer PSM Indication Window prior to the arrival of the new traffic, the STA in AP mode sends a unicast Peer Traffic Indication frame to the peer STA in client mode, indicating the backlogged AC(s)”, 2nd paragraph of Page 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JIANYE WU/Primary Examiner, Art Unit 2462